DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 2 - 6, 10 - 12, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 - 5, 8 - 10, 12, 13, 16, and 17 of prior U.S. Patent No. 9,819,849 B1. This is a statutory double patenting rejection.
US Patent 9,819,849 B1 (claim 1)
16/662,965 (claim 2, dep. on claim 1)
(claim 1) A method, comprising:
(claim 1) A method, comprising:
capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
generating at least one de-noised pixel based on the ambient image; and
generating at least one de-noised pixel based on the ambient image; and
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
wherein the at least one de-noised pixel is further based on a pixel noise estimate calculated by performing the steps of:
(claim 2; the method of claim 1) wherein the at least one de-noised pixel is further based on a pixel noise estimate calculated by performing the steps of:
calculating a first intermediate noise estimate based on an ambient image ISO value;
calculating a first intermediate noise estimate based on an ambient image ISO value;
calculating a second intermediate noise estimate based on the ambient image ISO value and an ambient pixel intensity;
calculating a second intermediate noise estimate based on the ambient image ISO value and an ambient pixel intensity;
calculating a third intermediate noise estimate based on the ambient pixel intensity and a flash pixel intensity; and
calculating a third intermediate noise estimate based on the ambient pixel intensity and a flash pixel intensity; and
combining the first intermediate noise estimate, the second intermediate noise estimate, and the third intermediate noise estimate to create an overall pixel noise estimate.
combining the first intermediate noise estimate, the second intermediate noise estimate, and the third intermediate noise estimate to create an overall pixel noise estimate.


US Patent 9,819,849 B1 (claim 2)
16/662,965 (claim 3)
The method of claim 1,
The method of claim 2,
wherein the first intermediate noise estimate is calculated as a smoothstep function configured to receive the ambient image ISO value as an input,
wherein the first intermediate noise estimate is calculated as a smoothstep function configured to receive the ambient image ISO value as an input,
a first ISO value as a left edge value, and a second ISO value as a right edge value.
a first ISO value as a left edge value, and a second ISO value as a right edge value.

	
US Patent 9,819,849 B1 (claim 3)
16/662,965 (claim 4)
The method of claim 1,
The method of claim 2,
wherein the second intermediate noise estimate is calculated as a smoothstep function configured to receive the ambient pixel intensity as an input,
wherein the second intermediate noise estimate is calculated as a smoothstep function configured to receive the ambient pixel intensity as an input,
a left edge value that is a function of the ambient ISO, and a right edge value that is an offset from the left edge value.
a left edge value that is a function of the ambient ISO, and a right edge value that is an offset from the left edge value.


US Patent 9,819,849 B1 (claim 4)
16/662,965 (claim 5)
The method of claim 1,
The method of claim 2,
wherein the third intermediate noise estimate is calculated according to a blend surface configured to receive the ambient pixel intensity and the flash pixel intensity.
wherein the third intermediate noise estimate is calculated according to a blend surface configured to receive the ambient pixel intensity and the flash pixel intensity.


US Patent 9,819,849 B1 (claim 5)
16/662,965 (claim 6)
The method of claim 2, wherein generating each of the at least one de-noised pixel comprises:
The method of claim 2, wherein generating each of the at least one de-noised pixel comprises:
computing a patch-space sample at a location in patch-space that corresponds to a location of the de-noised pixel in a pixel-space;
computing a patch-space sample at a location in patch-space that corresponds to a location of the de-noised pixel in a pixel-space;
upon determining that a pixel noise estimate is above a predefined threshold, assigning the value of the patch-space sample to the de-noised pixel; and
upon determining that a pixel noise estimate is above a predefined threshold, assigning the value of the patch-space sample to the de-noised pixel; and
upon determining that a pixel noise estimate is below a predefined threshold, assigning the value of the ambient pixel to the de-noised pixel.
upon determining that a pixel noise estimate is below a predefined threshold, assigning the value of the ambient pixel to the de-noised pixel.


US Patent 9,819,849 B1 (claim 8)
16/662,965 (claim 10)
The method of claim 1,
The method of claim 2,
wherein the pixel noise estimate is calculated using a fourth intermediate noise estimate including at least one of a user input term or an image feature.
wherein the pixel noise estimate is calculated using a fourth intermediate noise estimate including at least one of a user input term or an image feature.


US Patent 9,819,849 B1 (claim 9)
16/662,965 (claim 11)
The method of claim 8,
The method of claim 10,
wherein the fourth intermediate noise estimate is used to create an overall pixel noise estimate.
wherein the fourth intermediate noise estimate is used to create an overall pixel noise estimate.


US Patent 9,819,849 B1 (claim 10)
16/662,965 (claim 12)
The method of claim 8,
The method of claim 10,
wherein an overall pixel noise estimate is created by combined a first intermediate noise estimate, a second intermediate noise estimate, a third intermediate noise estimate, and the fourth intermediate noise estimate.
wherein an overall pixel noise estimate is created by combined a first intermediate noise estimate, a second intermediate noise estimate, a third intermediate noise estimate, and the fourth intermediate noise estimate.


US Patent 9,819,849 B1 (claim 12)
16/662,965 (claim 15, dep. on claims 1, 14)
(claim 12) A method, comprising:
(claim 1) A method, comprising:

capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
generating at least one de-noised pixel based on the ambient image; and
generating at least one de-noised pixel based on the ambient image; and
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
wherein the combining of each of the at least one flash pixel with a corresponding de-noised pixel of the at least one de-noised pixel includes blending the at least one flash pixel with the corresponding de-noised pixel of the at least one de-noised pixel, the blending being performed by a mix function
(claim 14) wherein the combining of each of the at least one flash pixel with a corresponding de-noised pixel of the at least one de-noised pixel includes blending the at least one flash pixel with the corresponding de-noised pixel of the at least one de-noised pixel, the blending being performed by a mix function.
wherein the mix function includes a mix function weight that is calculated according to a blend surface, the blend surface including a flash dominant region and an ambient dominant region, and the blend surface being further defined by an ambient intensity, a flash intensity, and an alpha value.
(claim 15) wherein the mix function includes a mix function weight that is calculated according to a blend surface, the blend surface including a flash dominant region and an ambient dominant region, and the blend surface being further defined by an ambient intensity, a flash intensity, and an alpha value.


US Patent 9,819,849 B1 (claim 13)
16/662,965 (claim 16, dep. on claim 1)
(claim 13) A method, comprising:
(claim 1) A method, comprising:
capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
performing an edge detection pass on the at least one ambient pixels of the ambient image to generate an edge-enhanced image, wherein the edge-enhanced image is used to assign de-noising weights
(claim 16) further comprising performing an edge detection pass on the at least one ambient pixels of the ambient image to generate an edge-enhanced image, wherein the edge-enhanced image is used to assign de-noising weights
generating at least one de-noised pixel based on the ambient image; and
(claim 1) generating at least one de-noised pixel based on the ambient image; and
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled.
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled.


US Patent 9,819,849 B1 (claim 16)
16/662,965 (claim 19, dep. on claim 1)
(claim 16) A method, comprising:
(claim 1) A method, comprising:
capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
generating at least one de-noised pixel based on the ambient image; and
generating at least one de-noised pixel based on the ambient image; and
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
wherein a first camera module is configured to capture the ambient image, and a second camera module is configured to capture the flash image, wherein the ambient image is generated by combining two or more images by the first camera module, and the flash image is generated by combining two or more images by the second camera module.
(claim 19) wherein a first camera module is configured to capture the ambient image, and a second camera module is configured to capture the flash image, wherein the ambient image is generated by combining two or more images by the first camera module, and the flash image is generated by combining two or more images by the second camera module.


US Patent 9,819,849 B1 (claim 17)
16/662,965 (claim 20, dep. on claim 1)
(claim 17) A method, comprising:
(claim 1) A method, comprising:
capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
generating at least one de-noised pixel based on the ambient image; and
generating at least one de-noised pixel based on the ambient image; and
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
wherein the at least one de-noised pixel is generated based on a contribution zone around each of the plurality of ambient pixels associated with the ambient image, the contribution zone being used to control the weight of each of the plurality of ambient pixels associated with the ambient image.
(claim 20) wherein the at least one de-noised pixel is generated based on a contribution zone around each of the plurality of ambient pixels associated with the ambient image, the contribution zone being used to control the weight of each of the plurality of ambient pixels associated with the ambient image.




Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7 - 9, 13, 14, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 11, 12, 14, and 15 of U.S. Patent No. 9,819,849 B1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully anticipated by the corresponding claims of the prior granted patent as shown in the following tables.

US Patent 9,819,849 B1 (claim 1)
16/662,965 (claim 1)
(claim 1) A method, comprising:
(claim 1) A method, comprising:
capturing, via at least one camera module, an ambient image comprising a plurality of ambient 


generating at least one de-noised pixel based on the ambient image; and
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled […]
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled.


As shown above, while the claims are not identical, claim 1 of the instant application is fully anticipated by claim 1 of the prior granted patent.  Accordingly, a non-statutory double patenting rejection is applied.

Claims 17 and 18 are medium and apparatus variants of claim 1 and are similarly anticipated by claims 14 and 15 of the prior granted patent for the same rationale as in the rejection to claim 1 above. 

US Patent 9,819,849 B1 (claim 6)
16/662,965 (claim 7)
The method of claim 1,
The method of claim 1,
wherein at least one of the flash image and the ambient image is generated by combining a visible light image with an infrared image, and wherein the associated strobe unit is configured to generate at least infrared illumination for exposing the infrared image.
wherein at least one of the flash image and the ambient image is generated by combining a visible light image with an infrared image, and wherein the associated strobe unit is configured to generate at least infrared illumination for exposing the infrared image.


US Patent 9,819,849 B1 (claim 1)
16/662,965 (claim 8, dep. on claim 1)
(claim 1) A method, comprising:
(claim 1) A method, comprising:
capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
generating at least one de-noised pixel based on the ambient image; and
generating at least one de-noised pixel based on the ambient image; and

generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
wherein the at least one de-noised pixel is further based on a pixel noise estimate calculated by performing the steps of: (ambient image ISO value, an ambient pixel intensity, and a corresponding flash pixel intensity)
(claim 8) wherein the at least one de-noised pixel is further based on a pixel noise estimate, which is a function of at least an ambient image ISO value, an ambient pixel intensity, and a corresponding flash pixel intensity.


US Patent 9,819,849 B1 (claim 7, dep. on claim 1)
16/662,965 (claim 9, dep. on claim 1)
(claim 1) A method, comprising:
(claim 1) A method, comprising:
capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
generating at least one de-noised pixel based on the ambient image; and
generating at least one de-noised pixel based on the ambient image; and
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled; […]
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
(claim 7) wherein the pixel noise estimate associated with a pixel location, wherein the pixel location is selected to correspond to an ambient pixel and a corresponding flash pixel.
(claim 9) wherein the at least one de-noised pixel is further based on a pixel noise estimate associated with a pixel location, wherein the pixel location is selected to correspond to an ambient pixel and a corresponding flash pixel.


US Patent 9,819,849 B1 (claim 11)
16/662,965 (claim 13)
The method of claim 1,
The method of claim 1,
further comprising using a de-noising weight to define an amount by which at least one of the at least one ambient pixel and the at least one flash pixel is made to appear visually similar to a plurality of pixels surrounding either the at least one ambient pixel or the at least one flash pixel.
further comprising using a de-noising weight to define an amount by which at least one of the at least one ambient pixel and the at least one flash pixel is made to appear visually similar to a plurality of pixels surrounding either the at least one ambient pixel or the at least one flash pixel.


US Patent 9,819,849 B1 (claim 12)
16/662,965 (claim 14, dep. on claim 1)
(claim 12) A method, comprising:
(claim 1) A method, comprising:

capturing, via at least one camera module, an ambient image comprising a plurality of ambient pixels and a flash image comprising a plurality of flash pixels;
generating at least one de-noised pixel based on the ambient image; and
generating at least one de-noised pixel based on the ambient image; and
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel,
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled;
wherein the combining of each of the at least one flash pixel with a corresponding de-noised pixel of the at least one de-noised pixel includes blending the at least one flash pixel with the corresponding de-noised pixel of the at least one de-noised pixel, the blending being performed by a mix function […]
(claim 14) wherein the combining of each of the at least one flash pixel with a corresponding de-noised pixel of the at least one de-noised pixel includes blending the at least one flash pixel with the corresponding de-noised pixel of the at least one de-noised pixel, the blending being performed by a mix function.


	Similar to claim 1, while the claims are not identical, claims 7 - 9, 13, and 14 of the instant application is fully anticipated by the corresponding claims of the prior granted patent.  Accordingly, a non-statutory double patenting rejection is applied.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilburn, et al. (US 20110242334 A1.)

claim 1, Wilburn, et al. (hereafter, “Wilburn”) discloses a method (Fig. 11), comprising:
capturing, via at least one camera module (102), an ambient image comprising a plurality of ambient pixels (1104) and a flash image comprising a plurality of flash pixels (1102);
generating at least one de-noised pixel based on the ambient image (1108); and
generating a resulting image comprising a resulting pixel generated by combining the at least one de-noised pixel and a corresponding flash pixel (1112),
wherein the flash image is captured while an associated strobe unit is enabled and the ambient image is captured while the associated strobe unit is disabled (1102 occurs with flash; 1104 occurs when illumination discontinued.)

Regarding claim 8, Wilburn discloses claim 1, wherein the at least one de-noised pixel is further based on a pixel noise estimate, which is a function of at least an ambient image ISO value, an ambient pixel intensity, and a corresponding flash pixel intensity [0081 - 0089.]

Regarding claim 9, Wilburn discloses claim 1, wherein the at least one de-noised pixel is further based on a pixel noise estimate associated with a pixel location, wherein the pixel location is selected to correspond to an ambient pixel and a corresponding flash pixel [0084.]

claim 13, Wilburn discloses claim 1, further comprising using a de-noising weight to define an amount by which at least one of the at least one ambient pixel and the at least one flash pixel is made to appear visually similar to a plurality of pixels surrounding either the at least one ambient pixel or the at least one flash pixel [0028, 0087.]

Regarding claim 14, Wilburn discloses claim 1, wherein the combining of each of the at least one flash pixel with a corresponding de-noised pixel of the at least one de-noised pixel includes blending the at least one flash pixel with the corresponding de-noised pixel of the at least one de-noised pixel, the blending being performed by a mix function [0042, 0097.]

Claims 17 and 18 are variants of claim 1 and are similarly interpreted and rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200.  The examiner can normally be reached on M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/          Supervisory Patent Examiner, Art Unit 2698